t c summary opinion united_states tax_court jeffrey thomas olup and louise marie olup petitioners v commissioner of internal revenue respondent docket no 7925-05s filed date jeffrey thomas olup pro_se russell f kurdys for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure hereinafter references to petitioners individually are to mr olup or mrs olup the sole issue for decision is whether petitioners are liable under sec_72 for the 10-percent additional tax on an early distribution from mr olup’s individual_retirement_account ira we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in monongahela pennsylvania in date mr olup purchased a townhouse in cecil township pennsylvania the townhouse was mr olup’s principal_residence from date to date at all relevant times mr olup was the sole owner of this townhouse petitioners met in date at that time mrs olup had resided continuously with her parents in monessen at that time mrs olup wa sec_24 years old pennsylvania since high school mrs olup has not been employed since petitioners were married on date after their marriage mrs olup moved into the townhouse with mr olup in petitioners began looking for a primary marital residence closer to mrs olup’s family on date petitioners purchased a lot pincite galbreath drive monongahela pennsylvania galbreath home and began construction of a single_family_residence petitioners were listed as joint owners on the property’s title as well as on the mortgage the galbreath home was mrs olup’s first ownership_interest in real_estate petitioners moved into the galbreath home in date since then petitioners have maintained the galbreath home as their first marital residence in mr olup withdrew dollar_figure from his ira he received the ira distribution from janus mutual funds the distribution proceeds were used to pay the acquisition costs for the galbreath home petitioners timely filed a form_1040 u s individual_income_tax_return for on line 15b of their return petitioners reported the dollar_figure distribution from mr olup’s ira as taxable_income petitioners attached to their return inter alia form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts on the form_5329 petitioners claimed that dollar_figure of the distribution was excluded from the additional tax on early distributions under exception no ira_distributions made for purchase of a first home up to dollar_figure petitioners then reported on their return dollar_figure for the percent additional tax computed on the remaining distribution of dollar_figure in the notice_of_deficiency respondent determined that petitioners are liable for the 10-percent additional tax on the entire distribution under sec_72 because mr olup is not a first-time_homebuyer petitioners filed a timely petition with the court paragraph of the petition states in relevant part petitioners filed form_5329 and excepted dollar_figure from the additional tax due to construction of our home petitioners argument is that the distributions were used in the acquisition of a principal_residence and that the distributions were qualified first-time_homebuyer distributions within the intent and meaning of sec_72 discussion3 generally a distribution from an ira is includable in the distributee’s gross_income in the year of distribution under the provisions of sec_72 sec_61 sec_408 see sec_408 sec_4974 such distributions made prior to a we decide the issue in this case without regard to the burden_of_proof because the facts are not in dispute and the issue is legal in nature see generally sec_7491 rule a 116_tc_438 taxpayer’s attaining the age of that are includable in income are generally subject_to a 10-percent early withdrawal tax unless an exception to the tax applies sec_72 as relevant herein sec_72 exempts distributions from the early withdrawal tax to the extent such distributions are qualified first-time_homebuyer distributions see sec_72 the maximum amount of a distribution that may be treated as a qualified_first-time_homebuyer_distribution is dollar_figure sec_72 any amount of a distribution that petitioners received in excess of dollar_figure remains subject_to the 10-percent additional tax required by sec_72 id a qualified_first-time_homebuyer_distribution is defined in sec_72 as a in general -- any payment or distribution received by an individual to the extent such payment or distribution is used by the individual to pay qualified_acquisition_costs with respect to a principal_residence of a first-time_homebuyer who is such individual the spouse of such individual or any child grandchild or ancestor of such individual or the individual’s spouse as relevant herein a first-time_homebuyer means any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of the principal_residence sec_72 the date_of_acquisition is the date on which construction of a principal_residence is commenced sec_72 petitioners contend that they qualify as first-time homebuyers within the intent and meaning of sec_72 petitioners argue that congress intended the statute to be liberally construed such that in the case of a married couple the first-time_homebuyer exception analysis must consider whether the marital unit is a first-time_homebuyer of its first marital residence it follows in petitioners’ view that they qualify as first-time homebuyers as a marital unit because the galbreath home is their first marital residence under sec_72 we disagree in interpreting a statute we look first to the language of the statute and we look only to legislative_history to learn the purpose of the statutory language or to resolve ambiguities in the statutory language 447_us_102 if the language of a statute is plain clear and unambiguous the statutory language is to be applied according to its terms unless a literal interpretation of the statutory language would lead to absurd results 519_us_337 consumer prod safety commn v gte sylvania inc supra 310_us_534 118_tc_1 a court however may depart from the plain language of the statute only by an extraordinary showing of a contrary congressional intent in the legislative_history 469_us_70 petitioners’ argument overlooks the plain language of sec_72 sec_72 refers to a first- time homebuyer in the singular form as any individual it further provides that in the context of an individual that is married such individual’s spouse also must satisfy the first- time homebuyer test as an individual it follows therefrom that the language of sec_72 requires that both owners of the property must individually satisfy the first-time_homebuyer test in other words each individual homebuyer in a marital unit must have had no prior ownership_interest in a principal_residence the legislative_history of sec_72 further supports this interpretation according to the house and senate reports the bill requires that the spouse of the individual also meet this requirement as of the date the contract is entered into or construction commences s rept pincite 1997_4_cb_1067 h conf rept pincite 1997_4_cb_1457 h rept pincite 1997_4_cb_319 further to broadly construe the statute such that the term principal_residence encompasses a first-time marital residence extends beyond the plain meaning of the statute there is no reference in the statutory language or in the legislative_history indicating that congress intended a different analysis for a married couple purchasing their first marital residence where one spouse has had an ownership_interest in a prior principal_residence and the other spouse has not had an ownership_interest in a prior principal_residence if congress had intended to create a separate analysis for the marital unit purchasing its first marital residence it could have easily done so explicitly in sec_72 petitioners ask the court to construe the statute equitably in their favor we decline to do so although we acknowledge that petitioners used mr olup’s ira distribution for laudable purposes we must apply the law as congress enacted it absent some constitutional defect and we may not rewrite it see 516_us_235 petitioners do not dispute that mr olup individually is not a qualified first-time_homebuyer under sec_72 therefore we conclude that dollar_figure of mr olup’s ira distribution is subject_to the additional tax under sec_72 accordingly we sustain respondent’s determination we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent
